Gray, C. J.
The question whether the judgment in Connecticut bound the defendant depended upon the question whether the writ in that action was duly served upon him in that state. The defendant introduced evidence that he was not at the time of such service, and had never since been, in Connecticut. The evidence of the defendant’s admission that he knew of the bringing of the action in Connecticut, taken in connection with the other testimony introduced by the plaintiff to show that the defendant was in that state at the time of the service, was competent to contradict the evidence introduced by the defendant, and to support the plaintiff’s" action upon the judgment. Knowles v. Gaslight & Coke Co. 19 Wall. 58. McDermott v. Clary, 107 Mass. 501. Exceptions overruled.